          Case 1:17-cv-06903-RJS Document 87-1 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                          :
CHARLES OAKLEY,                                           :
                                                          :
                           Plaintiff,                     :
                                                          :
         v.                                               : Case No. 17-cv-6903 (RJS)
                                                          :
JAMES DOLAN, in his individual and
                                                          :
professional capacities, MSG NETWORKS,
                                                          :
INC., THE MADISON SQUARE GARDEN
                                                          :
COMPANY and MSG SPORTS &
                                                          :
ENTERTAINMENT, LLC,
                                                          :
                           Defendants.                    :
----------------------------------------------------------x

      DECLARATION OF RANDY M. MASTRO PURSUANT TO LOCAL RULE 1.4

        I, Randy M. Mastro, hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

        1.       Defendants are represented in this matter by the law firm of Gibson, Dunn &

Crutcher LLP (“Gibson Dunn”). I am lead counsel of record for Defendants.

        2.       Sarah L. Kushner is no longer employed at Gibson Dunn, the firm that represents

the Defendants in this case. She now works as an Assistant United States Attorney in the

Southern District of New York.

        3.       Currently, multiple requests are pending before the Court. On December 10,

2020, the Court entered an order directing the parties to appear for a pre-motion conference on

December 22, 2020.

        4.       Because I and others at Gibson Dunn continue to represent Defendants in this

case, withdrawal of the appearance by Ms. Kushner will not prejudice Defendants.

        5.       Ms. Kushner is not asserting a retaining or charging lien.
        Case 1:17-cv-06903-RJS Document 87-1 Filed 12/17/20 Page 2 of 2




        I respectfully request that the Court enter the accompanying Order allowing Sarah L.

Kushner to withdraw as counsel of record for Defendants.

       Dated: December 17, 2020

                                                   s/ Randy M. Mastro
                                                   Randy M. Mastro
